Title: To Thomas Jefferson from William Short, 9 October 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Oct. 9. 1792

Since my last all communication has been cut off with France—no post since then has arrived, and no person has recieved an express  from thence—so that nothing is known of what the convention has done except what has leaked through the different chanels that are not absolutely blocked up. The little that is known you will find in the Leyden gazettes inclosed, to which I beg leave to refer you.
It is supposed that the post has been so long stopped, by the operations of the Austrian army in Flanders—contrary winds have also prevented the English mail from arriving for the last ten days, which uncommon circumstance prevents intelligence being recieved from Paris, through that quarter.
The movements of their armies, being nearer the frontiers, are better known. The gazettes inclosed will inform you of the bombarding of Lille—a report has circulated here to day of the Austrian army having retired from that place; I cannot say whether it is to be depended on. There being no official supplement published according to custom with the Brussels gazette, indicates at least no success having taken place.
Another report better authenticated which circulates here, and which is written from Brussels by the British Minister there to the Ambassador at this place, is that the combined armies have been obliged to make a retrograde movement—supposed to proceed from the absolute want of provisions, a mortality which had taken place among their horses, and diseases among their men. If this is the case and that they should be forced to retire from France it will be attended probably with consequences of a serious nature for themselves, and place the contest in a very unexpected position.
The last accounts from Brussels before this were that the French army was so surrounded as to have asked to capitulate. This was so fully believed that the government of the low countries sent an express with it to their Minister here, who immediately announced it in such a public and official manner, as to have somewhat exposed that government, it being now certain that the details and circumstances as then related, and said to be received from the King of Prussia, were not true.
On the French side they state this offer of capitulation, as an overture of negotiation from the Duke of Brunswic—a letter which I have just seen, being the copy of an extract of one from Genl. Dumourier at St. Manchoud—to Genl. Biron at Strasburg—affirms this to have been the case—a truce had been agreed on, as he states it between his army and the Prussian army alone—he adds “Le Duc de Brunswic a tout gaté en m’envoyant une f_ _ _ plus de trêve, comme je vais le lui annoncer ce soir.” This was the first of October. He adds that he had begun to oppose the enemy with an army of 17,000 men and that he  now had one of 100,000—that the Duke of Brunswic had begun with 80,000—of which he had already lost 25,000, and other gasconades of this kind, in his style—although the details of his letter are certainly exagerated, yet they serve to shew that he is no longer in the difficult position in which he was not long before, and which gave rise to the intelligence mentioned from Brussels.
The account you will see in the Leyden supplement of to day, of the French having entered the Empire, may be relied on. They are also in possession of Savoy, where the people join them, and are for municipalizing their country. Should these dispositions pass the Alps and sieze the lower order of people, nothing will be able to prevent its ravaging all Italy, their force and numbers being out of all proportion with the people of property and the military—and where in many parts, the military would probably join them.
Lord Auckland continues to remain here and follows with marks of the most anxious observation whatever relates to the French contest—he will certainly leave this place as soon as it shall be settled, or its issue reduced to a certain calculation. Although a man really of talents by no means common, and enjoying every advantage here, he has not been more successful than in Spain in effectuating the treaty of commerce aimed at. A person who saw the skeleton of it as proposed, has told me that all the advantages were in favor of England, to such a degree, that nothing could have justified such ideas but the persuasion that English influence was here not to be resisted. The ad referendum of this government had probably been forgotten in their calculation—and which gives them an advantage over all countries in avoiding what they do not wish to do; as has been observed by all the negotiators who have had any thing to do with them.
M. Necker and Mounier have each published a valuable work on the French revolution. I don’t doubt you will recieve them from Paris, which is the only reason I do not send them to you, considering them fully within the description of those you designated in your letter of Jany.
This letter will be delivered to you by M. Sterett whom I shall ask to repeat to you assurances of the sentiments of attachment & respect with which I have the honor to be Dear Sir, your most obedient & most humble servant

W: Short

